IN THE COURT OF CRIMINAL APPEALS
OF TEXAS
                                            


PD-NO. 0948-08



BRANDON KIRK LAIR, Appellant

v.

THE STATE OF TEXAS



ON STATE’S PETITION FOR DISCRETIONARY REVIEW
FROM THE FIRST COURT OF APPEALS
HARRIS COUNTY



Per curiam.  Keasler and Hervey, JJ., dissent.

ORDER
           The petition for discretionary review violates Rule of Appellate Procedure 68.4(i), 
because the original petition does not contain a complete copy of the opinion of the court
of appeals.
           The petition is struck.  See Rule of Appellate Procedure 68.6.
           The petitioner may redraw the petition. The redrawn petition and copies must be
filed in the Court of Criminal Appeals within thirty days after the date of this order.


Delivered:   October 1, 2008
Do Not Publish